Per curiam.
This is a petition for reinstatement to membership in the Bar of this State.
Kenneth Robert Chance was licensed to practice law in 1965, and thereafter practiced in Augusta. In 1980 a formal complaint was filed against Chance with the State Disciplinary Board. The complaint concerned Chance’s receipt and handling of client’s funds which Chance had obtained in the settlement of a lawsuit. After findings were entered by a Special Master appointed by this court, the State Disciplinary Board recommended that Chance be disbarred. We fol*368lowed that recommendation, and Chance was disbarred on March 5, 1980. In the Matter of Chance, 246 Ga. 696 (272 SE2d 686) (1980).
Decided October 2, 1984.
Omer W. Franklin, Jr., General Counsel, Joe David Jackson, Assistant General Counsel State Bar, for State Bar of Georgia.
William R. McCracken, for Chance.
Chance applied for reinstatement on September 10, 1982. This court appointed a Special Master, who, on June 29, 1984, recommended that Chance be reinstated to the practice of law in Georgia, finding that he had produced sufficient evidence of his rehabilitation. That recommendation was accepted by the State Disciplinary Board, which so recommended to this court. We have carefully reviewed the record and conclude that Chance has established his rehabilitation by clear and convincing proof and that he is entitled to be readmitted to the practice of law in this state. In the Matter of Johnson, 244 Ga. 109 (259 SE2d 57) (1979).
The recommendation of the State Disciplinary Board is approved, and it is hereby ordered that the petitioner be reinstated as an attorney licensed to practice law in the State of Georgia.

All the Justices concur.